DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 106 objected to because of the following informalities:  
	Claim 106 line 3: “wherein the base is positioned between the outer wall and the inner wall, the base.” should be corrected to “wherein the base is positioned between the outer wall and the inner wall.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105 and 118, and the claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 105, applicant claims a plenum chamber joined to a seal-forming structure, however the applicant defines the plenum chamber to be an interior space of the patient interface 
Regarding claim 118, applicant claims a plurality of inner base slots between “adjacent ones” of the plurality of membrane spacers. There is no clarification of whether there is a plurality of slots between a respective pair of membrane spacers, or whether there is a singular slot between a respective pair of membrane spacers. Accordingly, the phrase “adjacent ones” should be clarified by applicant to provide a clear claim scope. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 105-110, 119, 121-124, 129-131, and 133 are rejected under 35 U.S.C. 103 as being unpatentable over US6584977B1 to Serowski (hereinafter “Serowski”).
Regarding claim 105, Serowski discloses a patient interface configured to provide respiratory therapy to a patient with a therapy flow of gas pressurized above ambient pressure throughout the patient's respiratory cycle, the patient interface comprising (US6584977B1 to Serowski Fig. 1 patient interface assembly 10; abstract “patient interface”): 
	a seal-forming structure configured to seal against the patient's face in use to provide the therapy flow of gas to the patient's airways (Fig. 1 seal 13; col. 4 lines 56-59); 
	a plenum chamber joined to the seal-forming structure (Fig. 1 interior space 16);  
	and a vent system configured to provide a vent flow of gas to discharge gas exhaled by the patient from a pressurized volume, the vent flow being continuous during the respiratory therapy, the vent system comprising (Figs. 1 & 2 Exhaust assembly 33, exhaust path 44 taken together to be the vent system; Col. 6 lines 9-11: “Flow rate control function is also provided to ensure an essentially constant exhaust flow rate”); 
	a vent housing comprising a base having at least one first orifice extending through the base to allow gas to be discharged to atmosphere from the pressurized volume (See annotated figure 1 for base definition, faceplate 15, end portion 54; Col. 5 line 46 – Col. 6 line 28); 
	at least one second orifice to allow gas to be discharged to atmosphere from the pressurized volume (Fig. 2 exhaust opening 42; Col. 5 lines 60-63); and 
	a membrane positioned adjacent to the base (flow regulating member 46, see Fig. 2 for positioning adjacent to a base; Col. 6 lines 29–51) 
	wherein the pressurized volume is in fluid communication with atmosphere through the at least one first orifice and the at least one second orifice throughout a therapeutic pressure range (Fig. 2 & 3 end portion 54, exhaust opening 42; Col. 5 lines 60-63 discloses the exhaust openings communicate with the ambient atmosphere, Col. 6 lines 46-48 discloses the grooves are a part of the communication with the ambient atmosphere.)	
	wherein the membrane is elastically deformable due to pressure within the pressurized volume to apportion the vent flow between the at least one first orifice and the at least one second orifice throughout the therapeutic pressure range (Col. 6 line 52 – Col. 7 line 10 discloses the flaps 52 of the membrane are configured such that an increase in pressure within the pressurized volume causes 
	Serowski discloses the patient interface according to claim 105, but does not explicitly disclose a positioning and stabilising structure configured to secure the seal-forming structure on the patient in use. However, Serowski discloses and illustrates a strap attached to the second opening 19 of patient interface assembly 10 (Fig. 1). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the patient interface of Serowski to include a strap, as required by applicant’s claim, to provide a way to secure the interface to the patient’s face. 
Regarding claim 106, Serowski discloses the patient interface of claim 105, and further discloses  wherein the vent housing comprises an outer wall and an inner wall, the inner wall defining an inlet for the therapy flow of gas (See annotated Fig. 2), and wherein the base is positioned between the outer wall and the inner wall, the base (See annotated Figure 2).  

    PNG
    media_image1.png
    321
    429
    media_image1.png
    Greyscale
 
Annotated Serowski Fig. 2. 
Regarding claim 107, Serowski discloses the patient interface of claim 106, and further discloses wherein the base further comprises an inner base and an outer base (See annotated figure above).
Regarding claim 108, Serowski discloses the patient interface of claim 107, and Serowski further discloses wherein the outer base is adjacent to the outer wall, the inner base is adjacent to the outer base, and the inner base is adjacent to the inner wall (See annotated figure above). 
Regarding claim 109, Serowski discloses the patient interface of claim 108, and Serowski further discloses wherein the at least one first orifice further comprises a plurality of first orifices and the at least one second orifice further comprises a plurality of second orifices (Serowski Figs. 2 & 3 there are multiple end portions 54, and exhaust outlets 42; Col. 5 lines 60-63 disclose plurality of exhaust outlets). 
Regarding claim 110, Serowski the patient interface of claim 109, and Serowski further discloses wherein the plurality of second orifices pass through the outer base and the plurality of first orifices pass between the outer base and the inner base (Serowski end portions 54 pass between the inner and outer base. Passing between is taken to mean that the orifice exists between in the inner and outer base. Exhaust outlets 42 pass through the outer base; See annotated Figure 2 above.) 
Regarding claim 119, Serowski the patient interface of claim 109, and Serowski further discloses wherein the outer base comprises a plurality of lateral membrane supports that are configured to prevent the membrane from covering the plurality of second orifices (Serowski at Fig. 3 intervening portions 46; Col. 6 lines 48-52 discloses the membrane is supported by the intervening portions.).
Regarding claim 121, Serowski in view of Rose discloses the patient interface of claim 107, and Serowski further discloses wherein the inner wall extends above the inner base and the outer base (See annotated figure 2 from Serowski counterclockwise 90o
Regarding claim 122, Serowski in view of Rose discloses the patient interface of claim 107, and Serowski further discloses wherein the inner wall extends below the inner base and the outer base (See annotated figure 2 of Serowski and clockwise rotation 90o; annotated figure shows that inner wall extends below both inner base and outer base). 
Regarding claim 123, Serowski in view of Rose discloses the patient interface of claim 107, and Serowski further discloses wherein the outer wall, the inner wall, the inner base, the outer base, and the membrane are circular (Serowski at Fig. 3 shows that the entire vent structure is circular). 
Regarding claim 124, Serowski in view of Rose discloses the patient interface of claim 107, and Serowski further discloses wherein the outer wall, the inner wall, the inner base, the outer base, and the membrane are concentric (Serowski at Fig. 3 shows that the entire vent structure is concentric).  
Regarding claim 129, Serowski discloses the patient interface of claim 105, and further discloses wherein the membrane comprises an elastically deformable material (Col. 6 lines 30-31 discloses that the flow regulating member 46 is a resiliently deformable membrane).  
Regarding claim 130, Serowski discloses the patient interface of claim 129, and further discloses wherein the elastically deformable material comprises silicone (Col. 6 line 35 discloses that the flow regulating member 46 is a resiliently deformable membrane comprised of silicone). 
Regarding claim 131, Serowski discloses the patient interface of claim 105, and further discloses wherein the vent housing is formed from a single, homogeneous piece of a relatively rigid material (Fig. 1 face plate 15 is a singular unit; Col. 4 lines 63-64 disclose the faceplate 15 may be a rigid material). 
Regarding claim 133, Serowski discloses the patient interface of claim 105, and further discloses wherein the membrane is not attached to the vent housing such that the membrane is freely movable towards and away from the base (Col. 7 lines 27-29 disclose that the membrane may be attached to the supply tube thus making it freely movable towards and away from the faceplate). 

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Serowski as applied to claim 110 above, and further in view of WO2015073824 A1 to Wheatley et al. (hereinafter “Wheatley”).
Regarding claim 111, Serowski the patient interface of claim 110, but does not disclose wherein the interface further comprising a plurality of base connectors to join the inner base and the outer base and to divide the plurality of first orifices. However, Wheatley demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface base using base connectors to join the inner and out base (Fig. 7 central hub 111, radial arms 113, openings 114, front grill 120; The central hub is akin to inner base, which is connected via radial arms to the front grill which is taken to be akin to the outer base. The radial arms are spaced and define divisions between orifices). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Serowski to further include radial arms to connect the inner base and outer base, as taught by Wheatley, in order to provide another escape of vented air through the base (Fig. 7 radial arms 113, openings 114; sheet 10 lines 7-9; See annotated Fig. 2 from Serowski above for placement for connection capability between inner and outer base).
Claims 112-117 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Wheatley as applied to claim 111 above, and further in view of  US5738087 to King et al. (hereinafter “King”).
Regarding claim 112, Serowski in view of Wheatley discloses the patient interface of claim 111, but does not disclose wherein the interface further comprising a plurality of membrane spacers extending from the inner base. However, King demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface further comprising a plurality 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Serowski in view of Wheatley to further include membrane spacers spaced circumferentially around an inlet for air flow and below the membrane, as taught by King, in order to further support and engage the membrane (Fig. 21 dimples 166; Col. 9 lines 8-11; See Serowski annotated Fig. 2 for the circular inner base region). 
Regarding claim 113, Serowski in view of Wheatley and King disclose the patient interface of claim 112. Serowski as modified by Wheatley and King disclose a structure wherein the membrane is supported over the plurality of first orifices on the outer base and the membrane spacers. The membrane of Serowski is supported on the grooves in the base, and the membrane spacers of King are also located on the inner base which is located above the grooves (See annotated Fig. 2 of Serowski for grooves being below inner base; Serowski at Fig. 3 shows flow regulating member 46 is supported over grooves 40). Thus the modified interface of Serowski will have the membrane supported by both the first orifices and membrane spacers (Serowski at Fig. 2 end portions 40; King at Fig. 21 circumferentially spaced dimples 166). 
Regarding claim 114, Serowski discloses the patient interface of claim 112, and further discloses wherein the vent housing comprises a base divider between the inner base and the outer base (Serowski Fig. 2 shows that exhaust path 44 serves to separate the inner base and the outer base as labeled in annotated Fig. 2, see above rejection for claim 106).
Regarding claim 115, Serowski in view of Wheatley and King disclose the patient interface of claim 112. Serowski as modified by Wheatley and King disclose a structure wherein the plurality of membrane spacers define a plurality of membrane spacer gaps between adjacent ones of the plurality of membrane spacers. The membrane spacers of King are distributed circumferentially around a surface 
Regarding claim 116, Serowski in view of Wheatley and King disclose the patient interface of claim 112. Serowski as modified by Wheatley and King disclose a structure wherein the membrane includes an atmosphere-side surface adjacent to the inner base and the outer base of the vent housing and an inner surface defining a membrane opening (Serowski at Fig. 3 flow regulating member 46 has an inner opening and bottom side of the member 46 is taken to be the atmosphere-side surface; See annotated figure below), and wherein an inner base membrane passage for the vent flow is defined between the atmosphere-side surface of the membrane and the inner base of the vent housing (See annotated figure below).  

    PNG
    media_image2.png
    760
    702
    media_image2.png
    Greyscale
 
Serowski annotated Fig. 2. 
Regarding claim 117, Serowski discloses the patient interface of claim 116, but does not disclose wherein an inner wall membrane passage for the vent flow is defined between the inner surface of the membrane and the inner wall of the vent housing (See
annotated Serowski figure 2 below). 

    PNG
    media_image3.png
    553
    524
    media_image3.png
    Greyscale











Claims 125 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of US2016/0310688 A1 to Rothermel (hereinafter “Rothermel”).
Regarding claim 125, Serowski discloses the patient interface of claim 105, and further discloses wherein the vent housing comprises a shaft extending from the base to receive the therapy flow of gas (Serowski Figs. 1 & 2 patient circuit 12, connecting element 18) the at least one first orifice passing through the base (exposed end 54 passes through face plate 15). Serowski does not disclose wherein the at least one second orifice passes through the shaft. However, Rothermel demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface having orifices passing through a shaft which channels therapeutic air flow (Fig. 12 flow holes 490, flow channels 90; Paragraph 0053 “It is also expressly noted that the concepts of exhalation insert 426 can be applied to or combined with exhalation insert 26, such as by forming flow holes 490 in central structure 64 in addition to providing flow channels 90.). Based on interpretation of claim 125, while Serowski discloses at least one second orifice as set forth in claim 105 above, these orifices are not passing through the shaft as required by claim 125, thus in claim 125 the second orifices are now also the orifices disclosed in Rothermel. Examiner acknowledges the second orifices of Serowski are not being modified by Rothermel, rather the orifices of Rothermel are in addition to the orifices provided by Serowski. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of Serowski to further include orifices, as taught by Rothermel, in order to provide further enhanced flow rates and enhanced dissipation with further reduced acoustic and pressure signals (Fig. 12 flow holes 490, flow channels 90; Paragraph 0053). 
Regarding claim 126, Serowski in view of Rothermel discloses the patient interface of claim 125, but Serowski does not disclose wherein the at least one first orifice and the at least one second orifice are oriented such that the vent flow passing through the at least one first orifice and the at least one second orifice intersects outside of the vent housing. However, Rothermel demonstrates that it was 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of Serowski to be oriented such that the vent flow intersects mask vent flow, as taught by Rothermel, in order to diffuse the amount of air flow the user feels while exhaling (Fig. 12 flow holes 490). 
Claims 127 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski in view of Rothermel as applied to claim 126 above, and further in view of WO2017014647 to Fyfe et al. (hereinafter “Fyfe”).
Regarding claim 127, Serowski in view of Rothermel discloses the patient interface of claim 126, but does not disclose the device further comprising a diffuser, wherein the vent flow passing through the at least one first orifice and the at least one second orifice intersects within the diffuser. However, Fyfe demonstrates that it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface that includes a diffuser (Fig. 18A diffuser 402). Examiner has interpreted this limitation broadly under broadest reasonable interpretation. Examiner notes that if applicant defines a direction of flow for the intersecting vent flows from the first and second sets orifices, then it would obviate the instant interpretation. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of Serowski to further include a diffuser, as taught by Fyfe, that receives air flow from both the patient circuit and mask in order to provides noise 
Regarding claim 128, Serowski in view of Rothermel and Fyfe discloses the patient interface of claim 127, and Serowski further discloses wherein the at least one first orifice further comprises a plurality of first orifices and the at least one second orifice further comprises a plurality of second orifices (Serowski discloses exposed ends 54 and exhaust outlets 42; fyfe flowholes 490). 
Claims 120 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Serowski, in view of US10898662 B2 to Huddart et al. (hereinafter “Huddart”).
Regarding claim 120, Serowski discloses the patient interface of claim 109, but does not disclose wherein the vent housing comprises a plurality of recesses opposite the outer base, and wherein at least one of the plurality of second orifices opens into a corresponding one of the plurality of recesses. However, Huddart demonstrates that it was known in the respiratory art before the effective filing date of the claimed invention to use a patient interface that provides a recess in fluid communication with orifices (Fig. 22A & 22B depressions are seen in annotated figure below (1115 + recess within 1151 connecting 1115 to 1114; holes 1114 to be equivalent to secondary orifices of Serowski). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent housing of Serowski to have multiple recesses in fluid communication with orifices, as taught by Huddart, in order to provide further noise reduction 
    PNG
    media_image4.png
    307
    385
    media_image4.png
    Greyscale

Regarding claim 132, Serowski discloses the patient interface of claim 131, but does not disclose wherein the relatively rigid material is polycarbonate. However, Huddart demonstrates that it was known in the respiratory art before the effective filing date of the claimed invention to use a mask frame made from polycarbonate (Col. 5 line 52).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent housing of Serowski to be made of polycarbonate, as taught by Huddart, in order to help stabilize the rest of the mask assembly on the patient’s face (Col. 5 lines 43-44 & line 52). 
					          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-6561190-B1 to Kwok; US-6561191-B1 to Kwok; US-8573201-B2 to Rummery; US-20180200467-A1 to Finch; US-20160361575-A1 to Gerson; US-RE32553-E to Bennett; US-10004924-B1 to Anderson; US-20030079751-A1 to Kwok; US-4354520-A to Easley; US-4007758-A to Gray; US-3109425-A to Gongoll; US-20190105458-A1 to Hammes; US-5647355-A to Starr; US-20090260628-A1 to Flynn; US-5127400-A to DeVries; US-3995625-A to Needham; US-3688794-A to Forrest; US-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785